18-23538-rdd          Doc 2663      Filed 02/20/19 Entered 02/20/19 16:57:21                     Main Document
                                                  Pg 1 of 2


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh
 Jessica Liou

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 In re                                                          :
                                                                :       Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                            :
                                                                :       Case No. 18-23538 (RDD)
                                                                :
                   Debtors. 1                                   :       (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

                        NOTICE OF RESCHEDULING OF FEBRUARY 21, 2019
                           HEARING TO MARCH 21, 2019 AT 10:00 A.M.

 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn &
 Garden, LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc.
 (7180); Kmart Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co.
 (6028); Sears Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears
 Home Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services,
 Inc. (2859); Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck
 Acceptance Corp. (0535); Sears, Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC
 (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California Builder
 Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




 WEIL:\96926346\1\73217.0004
18-23538-rdd          Doc 2663   Filed 02/20/19 Entered 02/20/19 16:57:21       Main Document
                                               Pg 2 of 2


                     PLEASE TAKE NOTICE that the hearing scheduled for February 21, 2019 at

 10:00 a.m. (Prevailing Eastern Time) has been rescheduled to March 21, 2019 at 10:00 a.m.

 (Prevailing Eastern Time) (the “Hearing”), or as soon thereafter as counsel may be heard. All

 matters previously scheduled for February 21, 2019 at 10:00 a.m. are automatically rescheduled

 to March 21, 2019 at 10:00 a.m. The Hearing will be held before the Honorable Robert D. Drain,

 United States Bankruptcy Court, 300 Quarropas Street, White Plains, New York, 10601, and

 such Hearing may be further adjourned without further notice other than an announcement at the

 Hearing.

 Dated: February 20, 2019
        New York, New York

                                           /s/ Jacqueline Marcus
                                           WEIL, GOTSHAL & MANGES LLP
                                           767 Fifth Avenue
                                           New York, New York 10153
                                           Telephone: (212) 310-8000
                                           Facsimile: (212) 310-8007
                                           Ray C. Schrock, P.C.
                                           Jacqueline Marcus
                                           Garrett A. Fail
                                           Sunny Singh
                                           Jessica Liou

                                           Attorneys for Debtors
                                           and Debtors in Possession




                                                  2
 WEIL:\96926346\1\73217.0004
